Name: Commission Regulation (EEC) No 3463/88 of 8 November 1988 amending Regulation (EEC) No 2989/88 increasing to 800 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 88 Official Journal of the European Communities No L 304/5 COMMISSION REGULATION (EEC) No 3463/88 of 8 November 1988 amending Regulation (EEC) No 2989/88 increasing to 800 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held ' by the intervention agencies (3), as last amended^ by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 2989/88 (*), as amended by Regulation (EEC) No 3193/88 (*), opened a standing invitation to tender for the export of 500 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 20 October 1988, Italy informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 800 000 tonnes ; Whereas the validity for export licences in respect of which the refund is fixed in advance should be increased for the standing invitation to tender opened by Regulation (EEC) No 2989/88 ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2989/88 must therefore be amended : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2989/88 is replaced by the following : 'Article 1 1 . This invitation to tender shall cover a maximum of 800 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 800 000 tonnes of durum wheat are stored are listed in Annex I hereto.' Article 2 Article 3 of Regulation (EEC) No 2989/88 is replaced by the following : Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82 until the end of the third month following'. Article 3 Annex I to Regulation (EEC) No 2989/88 is replaced by the Annex hereto. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 197, 26. 7. 1988, p. 16. 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 270, 30. 9 . 1988, p. 53. M OJ No L 284, 19. 10 . 1988, p. 12. No L 304/6 Official Journal of the European Communities 9 . 11 . 88 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Cuneo 47 650 Torino 8 000 Parma 24 017 Treviso 5 000 Modena 5 045 Ferrara 30 935 Bologna 11973 Ravenna 16 295 Livorno 2 000 Siena 19 443 La Spezia 9 222 Macerata 19 199 Ancona 41 886 Viterbo 16 501 Roma ' 23 583 Napoli 40 900 Foggia 100 952 Catanzaro 84 498 Palermo 21415 Caltanissetta 30 835 Catania 11 218 Enna 4 450 Trapani 12 700 Venezia 25 000 ForlÃ ¬ 2 740 Grosseto 5 650 Pisa 3 500 Perugia 8 342 Ascoli Piceno 1 300 Terni 1 550 Latina 1 664 Cagliari 25 118 Matera 7 500 Bari 99 800 Brindisi 2 000 Alessandria 3 718 Genova 5 000 Savona 5 000 Pesaro 4 798 Firenze 2 172 Nuoro 2 002 Caserta 5 430'